DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 12/7/2021 which amended claims 9 and 10, cancelled claims 1-5 and 11-20, and added new claims 21-35. Claims 6-10 and 21-35 are currently pending.  


Allowable Subject Matter
Claims 6-10 and 21-35 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 6, the prior art of record, either alone or in combination, fails to teach or render obvious a) for each of the set illumination settings, propagating an illumination field produced due to illuminating the object with the respective illumination setting into a diffraction image field on the detector based on object parameters to obtain a simulated diffraction image field; b) for each of the set illumination settings, replacing the intensity values of the respective simulated diffraction image field with intensity values measured by the detector; c) determining new object parameters by 
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Quintanilha (US PGPub 2017/0045823) discloses using an illumination device to illuminate an object with electromagnetic radiation (Figs. 1, 2, 5-8, paras. [0068]-[0072], inspection apparatus 400 includes a radiation source 402 and an illumination optical system 404 to illuminate a substrate or patterning device); in each of a plurality of measurement steps that differ from each other with respect to an illumination setting set by the illumination device, using a detector device to capture a respective intensity distribution in a reflected diffraction image produced by illuminating the object (Figs. 1, 2, 5-9, paras. [0073], [0077], [0079]-[0088], a plurality of images are captured by the detector 408 of the inspection apparatus in which the incident beam is varied between images. The detector 408 captures an image of the diffraction pattern reflected by the target); determining a variable that is characteristic for the object based on iteratively comparing the measurement values obtained in the measurement steps and model-based simulated values (Figs. 5-9, paras. [0079]-[0088], [0090]-[0096], a 3-dimensional image of the structure is determined by iteratively simulating the structure with reference to the captured images), wherein: the object comprises a member selected form the group consisting of a microlithographic wafer and a microlithographic mask (Figs 1-9, paras. [0068]-[0072], inspection apparatus 400 includes a radiation source 402 and an 
Mikami (US PGPub 2016/0139034) discloses model-based simulated values are based on a model in which the object is modeled as a multiple layer structure comprising layers that are respectively separated from one another by an interface, a location-dependent reflectivity being assigned to the interfaces (Figs. 1-5, 9, and 10, paras. [0044]-[0069], [0078], [0081]-[0083], [0087]-[0098], a layer stack model is determined in which reflectivity in each interface between layers is calculated, and the layer stack model is used to measure the shape of a measurement target pattern). However, Mikami also does not describe or render obvious a) for each of the set illumination settings, propagating an illumination field produced due to illuminating the object with the respective illumination setting into a diffraction image field on the detector based on object parameters to obtain a simulated diffraction image field; b) for each of the set illumination settings, replacing the intensity values of the respective simulated diffraction image field with intensity values measured by the detector; c) determining new object parameters by applying a back-calculation on the basis of these measured intensity values and the simulated diffraction image fields; and d) performing a) using the object parameters determined in c). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882